irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date april2 employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 ofthe internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 ofthe code donors can't deduct contributions to you under sec_170 ofthe code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter4038 rev catalog number fj l irs department of the treasury internal_revenue_service p o box cincinnati oh legend b name c name d name f organization g book q state r date v amount x amount dear date date employer id number contact person number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_50l a of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_50l c of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated under the nonprofit corporation laws ofthe state ofq on r your articles of incorporation indicate you were organized for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_50l c ofthe code your bylaws state your assets and income shall only be used to promote the purposes ofthe corporation which are to offer spiritual emotional and other support to persons who are grieving also you will assist organized efforts which address the systemic injustices within our society that are the source of grief for persons who are poor and marginalized your initial officers were b c and d b and c are husband and wife you have two full time paid employees dis one of the paid employees as your executive director as executive director he operates and manages the operations with the assistance of an office assistant bookkeeper b and c are full time volunteers splitting their time between the publishing and manufacturing activities upon our request you added four unrelated board members for a total of seven you began as a ministry program off when another non-profit organization donated a small publishing enterprise to them f is a sec_501 organization covered by the group ruling issued to a church the initial focus of the ministry program was support programs and the provision of resources provided by the publishing enterprise for grieving parents whose infants had died the congregation that formed f has disbanded c was the pastor of the congregation with the disbandment of the congregation and dissolution off being considered the members decided that you should be established to take over the prenatal loss support programs you current activities are as follows publishing manufacturing -75 you publish and or manufacture books dvds ceramic items and other resources relating to loss items are offered for retail_sale to the general_public through your website national bereavement conferences and other events items are sold wholesale to book stores and at discounted rates to hospitals nursing homes funeral homes counselors and other entities at larger quantities on-line newsletter- you publish a monthly online newsletter with articles and helpful tips for persons who are grieving hosting grief support groups- you provide meeting space and leadership training for several volunteer groups for parents who have experienced grief leadership training- you provide training to selected persons to become leaders of support groups and other grief related activities offering space to non-profits- your provide meeting space free of charge from time to time to non-profit community groups that promote peace compassion justice and the common good serving the poor- you sponsor and manage a free weekly meal served by volunteers to approximately homeless and other low-income persons providing housing - you offer communal housing you indicate you select materials to print or publish based solely on their perceived usefulness to persons who have suffered loss or to professionals who work with grieving persons your online catalog features over one hundred book and resource titles media such as dvds and cds personalized cards ie death announcements event holiday cards etc specialty items like bookmarks stuffed animals and t-shirts as well as clearance items you arrive at the listed price for each item by doubling the actual cost of production which allows for offering discounts for bulk orders and for individuals groups that might have difficulty paying full price you indicate the wholesalers discount is and the discount is for churches professional persons and support groups you provided the following breakdown of publishing sales of total sales hospitals and others wholesale distributors general_public you only print or publish materials for which you have copyrights you list three titles for which you paid royalties during your first year of operations the majority of publishing sales books dvds etc are from the sales ofg a title of which your executive director d and co-founder b are co-authors royalties were received by both band d during your first year of operations which represent a cent per unit sold royalty another title sold is authored by b entitling her to a cent per unit sold royalty during your first full year of operations you sold over big_number units of g books over of your book sales were the g books both english and spanish versions you estimate approximately books resources are given away annually the value of the books given away constitutes less than of your overall book distribution you manufacture ceramic items in your facility manufactured items include specialty urns ceramic hearts ornaments and figurines you only occasionally sell ceramic items that you do not manufacture in addition to the ceramics that you sell you estimate approximately ceramic hearts are given away annually the amount you give away constitutes less than of your total ceramic distribution annually you had total sales of approximately v of which resulted from publishing from the manufacture of ceramics and from the miscellaneous items sold you have approximately x in net_income which i sec_15 of the total sales revenue you describe your housing program as a church related neo-monastic community the facility is currently owned by f no assets have been transferred fallows you to use the facilities and equipment that it already uses in its day-to-day operations the intention is to transfer real and other_property to you by gift when tax exempt status is granted residents are responsible for covering monthly expenses as well as property insurance and taxes current residents include b and c who are your founders and officers b and c volunteer at the facility the house currently accommodates eleven individuals occasionally housing will be provided to someone in need on a temporary basis the manufacturing of the ceramics that you sell are done in the basement of your facility only one percent of your revenue is anticipated to come from gifts grants and contributions the rest will be received from the sales of merchandise law sec_501 c of the code provides in part for the exemption from federal_income_tax of corporations and any community chest fund or foundation organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual furthermore sec_501 sets forth two main tests to qualify for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the income_tax regulations hereafter regulations provides in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -l c l of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals as defined in sec_1_501_a_-1 sec_1 c -1 d ii of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status sec_1 50l c -1 e of the regulations provides that an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 c even though its net profits do not inure to the benefit of individual members of the organization revrul_72_369 1972_3_cb_245 held an organization formed to provide management and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 c of the code because it is a trade_or_business ordinarily carried on for profit in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 295_f2d_924 ct_cl the court of claims considered a nonstock corporation that owned controlling interests in several businesses engaged in selling and distributing petroleum products and whose net_income was distributed to state teachers colleges for scholarships the court held that the source rather than the destination of income determines whether the organization earning the income is entitled to tax exemption and where the primary purpose of the organization is the carrying on of a business the organization is not exempt from tax even though all of its income is devoted to charitable and educational_purposes the court concluded that although the organization gave its profits to charitable organizations it did not qualify for exemption under sec_501 because it was primarily operated to carry on the business of selling petroleum products in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 c of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activities constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in easter house v u s ci ct affd in an unpub opinion 846_f2d_78 fed cir cert den 488_us_907 the organization in exchange for a fee provided adoption services to parents seeking to adopt a child the claims_court concluded that the organization's business_purpose of operating an adoption service not the advancement of educational and charitable activities was its primary goal it competed with other commercial organizations providing similar services thus p lain tiffs competition provides its activities with a commercial hue cl_ct pincite accordingly the organization did not qualify for exemption under sec_501 ofthe code in living faith inc v commissioner t c m big_number affd 950_f2d_365 cir the court said that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 the appellate court stated the factors that the court relied upon to find commerciality and thus offered the best contemporary explanation of the commerciality doctrine these factors include the organization sold goods and services to the public the organization was in direct competition with for profit businesses the prices set by the organization were based upon pricing formulas common in retail food businesses the organization utilized promotional material and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions application of law you are not described in sec_501 c because you are not operated exclusively for charitable purposes you have also failed to establish your earnings will not inure to your founders b c and d selling the books for which b and d receive royalties and other manufactured items on your web site at retail prices is not an exclusively charitable activity two of your officers will benefit from living at the facility as well as the sales of their books as such you are not described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities involves these product sales therefore you fail the operational_test and do not meet the requirements of sec_1_501_c_3_-1 ofthe regulations you are not described in sec_1 c -1 c of the regulations as you have failed to establish your earnings will not inure to insiders b and c live in your facility for free other than splitting property_tax and utility expenses with the other nine residents band d also receive a private benefit by the sales of their books on your website you are not described in sec_1_501_c_3_-1 ofthe regulations as you have failed to demonstrate you serve public rather than private purposes your earnings inure to the benefit of b c and d causing you to fail to qualify for exemption your primary activity consists of selling published materials and manufactured ceramic items you are not described in sec_1 c -1 e of the regulations as your primary purpose of selling items to the public in a commercial manner does not exclusively further charitable purposes this activity constitutes a trade_or_business of a commercial rather than charitable nature you are similar to the organization described in revrul_72_369 because you are operating a business ordinarily carried on for-profit through the sale of merchandise above cost a very small percentage of your merchandise is discounted or given away the books and ceramic products produced and sold are not distinguishable from products sold by commercial entities your publishing sales are primarily with wholesale distributors and then to hospitals and other businesses you have paid employees who operate and manage your business activities your financials show that the income from sales is mainly used to operate the publishing and manufacturing operations any wholesale discounts provided appear to be within industry practice standards your charitable activities of hosting support groups training and publishing an online newsletter require very little financial support and are insubstantial in comparison to the commercial activities your substantial publishing and manufacturing activities indicate you are operated for a nonexempt commercial purpose rather than for an exempt_purpose as stated in better business bureau above the presence of a single nonexempt purpose if substantial in nature will destroy exemption the court held in sico foundation v united_states that the source rather than the destination of income determines whether the organization earning the income is entitled to tax exemption and where the primary purpose of the organization is the carrying on of a business the organization is not exempt from tax even though all of its income is devoted to charitable and educational_purposes like the organization described in this case your publishing and manufacturing activities are the conduct_of_a_trade_or_business and not entitled to tax exemption the sale of your products regardless of the reason the products are used does not constitute a charitable or educational purpose you are similar to the organization in b s w group as the activity of selling books and ceramic items in the manner described is characteristic of a regular trade_or_business for-profit your activities are consistent with the conduct of a business ordinarily carried on by commercial ventures you are similar to the organization in easter house because your primary activity is the sale of merchandise on your website you will compete with other commercial enterprises providing similar services and selling similar items you are similar to the organization in living faith as you exhibit certain factors evident of non-exempt commercial operations you sell goods to the public as a substantial part of your activities you are in direct competition with other retailers for-profit included who sell the same products your prices are set common to other retail operations finally you are supported substantially through sales rather than charitable_contributions these factors demonstrate a commercial rather than charitable purpose your position you maintain the organization meets exemption under sec_50l c you provide that the provision ofyour products and services are charitable and educational you also indicate that your activities are patterned after other religious publishing and manufacturing entities that have sec_50l c status our response to your position although the provision of services to grieving individuals could be charitable the manner in which you conduct your activities is commercial your primary activity of publishing and manufacturing products for sale constitutes a substantial commercial activity rather than an exclusively charitable or educational purpose conclusion based on the facts and information provided you are not operated exclusively for exempt purposes you fail the operational_test you operate for commercial purposes and your operations inure to the benefit of your founders accordingly you do not qualify for exemption as an organization described in sec_50l c of the code if you don't agree you have a right to file a protest ifyou don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it lfyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication
